PER CURIAM:
Steven Henry Trotman appeals the district court’s order denying his motion to extend time to file a notice of appeal. We have reviewed the record and find no reversible error. We deny Trotman’s motion to appoint counsel, and we affirm for the reasons stated by the district court. Trotman v. Bryant, No. 0:03-cv-02729-RBH (D.S.C. Mar. 1, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.